Registration Nos. 333-44964/811-10063 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Post - Effective Amendment No. 11 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 12 /X/ T. ROWE PRICE INTERNATIONAL INDEX FUND, INC. Exact Name of Registrant as Specified in Charter 100 East Pratt Street, Baltimore, Maryland 21202 Address of Principal Executive Offices 410 - 345 - 2000 Registrants Telephone Number, Including Area Code David Oestreicher 100 East Pratt Street, Baltimore, Maryland 21202 Name and Address of Agent for Service Approximate Date of Proposed Public Offering March 1, 2011 It is proposed that this filing will become effective (check appropriate box): / / Immediately upon filing pursuant to paragraph (b) /X/ On March 1, 2011 pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a)(1) / / On (date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a)(2) / / On (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. Page 2 T. Rowe Price International Index Fund, Inc. Prospectus T. Rowe Price Intenational Equity Index Fund T. Rowe Price Statement of Additional Information Page 3 PART C OTHER INFORMATION Item 28. Exhibits (a)(1) Articles of Incorporation of Registrant, dated August3, 2000 (electronically filed with Initial Registration Statement dated August31, 2000) (a)(2) Amended Articles of Incorporation of Registrant, dated August14, 2000 (electronically filed with Initial Registration Statement dated August31, 2000) (a)(3) Articles Supplementary dated October25, 2000 (electronically filed with Amendment No. 1 dated October27, 2000) (b) By-Laws of Registrant as amended February5, 2003, April21, 2004, February8, 2005, and July22, 2008 (electronically filed with Amendment No. 10 dated February26, 2009) (c) See Article SIXTH, Capital Stock, subparagraphs (b)-(g) of the Articles of Incorporation and Article II, Shareholders, in its entirety, and Article VIII, Capital Stock, in its entirety, of the Bylaws electronically filed as exhibits to this Registration Statement (d) (1) Investment Management Agreement between Registrant and T.Rowe Price International, Inc.(electronically filed with Amendment No. 1 dated October27, 2000) (d) (2) Amended Investment Management Agreement between Registrant and T.Rowe Price International, Inc. dated November14, 2006 (electronically filed with Amendment No. 8 dated February28, 2007) (d) (3) Restated Investment Management Agreement between Registrant and T. Rowe Price Associates, Inc., dated December 31, 2010 (e) Underwriting Agreement between Registrant and T.Rowe Price Investment Services, Inc., dated March6, 2002 (electronically filed with Amendment No. 4 dated February27, 2003) (f) Inapplicable (g) Custody Agreements (g)(1) Custodian Agreement between T. Rowe Price Funds and State Street Bank and Trust Company, dated January 28, 1998, as amended November 4, 1998, April 21, 1999, February 9, 2000, April 19, 2000,
